        Case 1:19-cv-09563-AT-DCF Document 28 Filed 12/04/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TZVEE WOOD, et al.,
                                                            19cv09563 (AT) (DF)
                                Plaintiffs,
                                                            SCHEDULING ORDER
                -against-

 MUTUAL REDEVELOPMENT HOUSES,
 INC., et al.,

                                Defendants.

DEBRA FREEMAN, United States Magistrate Judge:

       The above-captioned case having been referred to this Court for general pretrial

supervision, and Defendants having filed a request directed to Judge Torres for a pre-motion

conference regarding their anticipated motions to dismiss the Complaint (Dkt. 22), and have also

asked Judge Torres to stay discovery pending the resolution of such motions (id.); and

Defendants having further requested that this Court postpone scheduling an initial pretrial

conference until after Judge Torres rules on their request for a discovery stay (Dkt. 23); it is

hereby ORDERED as follows:

       1.      As Judge Torres does not require pre-motion conferences in pro se cases (see

Judge Torres’s Individual Practices in Pro Se Cases § IV(C)), and as the question of whether

discovery should be stayed is properly before this Court in the first instance, pursuant to

Judge Torres’s reference, Defendants’ request that this Court postpone holding an initial pretrial

conference (Dkt. 23) is denied, as are Defendants’ misplaced applications to Judge Torres

(Dkt. 22).
       Case 1:19-cv-09563-AT-DCF Document 28 Filed 12/04/20 Page 2 of 3




       2.      This Court will hold the initial pretrial conference by telephone on December 22,

2020 at 11:00 a.m. For this conference, Plaintiffs and counsel for Defendants are directed to call

the following Toll-Free Number: 877-411-9748 and use Access Code: 9612281.

       3.      At the December 22 conference, this Court will set a briefing schedule for

Defendants’ anticipated motions to dismiss, and will also consider whether discovery in this

action should be stayed, in whole or in part.

       4.      Given that, after hearing from the parties on the issue, this Court may deny

Defendants’ request for a discovery stay, the parties are directed to confer in good faith regarding

a potential discovery schedule, and to file, no later than December 15, 2020, a jointly proposed

discovery plan, pursuant to Rule 26(f) of the Federal Rules of Civil Procedure. This submission

should address all of the matters set out in Rule 26(f)(3), and should specifically include

proposed deadlines for:

               a.      service of initial disclosures under Rule 26(a)(1);

               b.      service of initial document requests and interrogatories;

               c.      any motion for joinder of other parties or amendment of the pleadings;

               d.      completion of fact discovery; and

               e.      expert disclosures and the completion of expert discovery, if any.

       5.      In light of the rulings herein, the Clerk of Court is directed to close the motions

filed on the Docket of this action as Dkts. 22 and 23. The Clerk of Court is also directed to mail




                                                 2
       Case 1:19-cv-09563-AT-DCF Document 28 Filed 12/04/20 Page 3 of 3




a copy of this Order to each of the pro se Plaintiffs at the addresses listed on the Docket and

shown below.

Dated: New York, New York
       December 4, 2020

                                                      SO ORDERED


                                                      ______________________________
                                                      DEBRA FREEMAN
                                                      United States Magistrate Judge
Copies to:

Mr. Tzvee Wood
271 Magnolia Blvd.
Long Beach, NY 11561

Ms. Andrea Malester
271 Magnolia Blvd.
Long Beach, NY 11561

Defense counsel (via ECF)




                                                 3
